DocuSign Envelope ID: 4CACFE1F-B052-4C80-91D7-BFE25C007D80
DocuSign Envelope ID: 4CACFE1F-B052-4C80-91D7-BFE25C007D80
DocuSign Envelope ID: 4CACFE1F-B052-4C80-91D7-BFE25C007D80
DocuSign Envelope ID: 4CACFE1F-B052-4C80-91D7-BFE25C007D80
DocuSign Envelope ID: 4CACFE1F-B052-4C80-91D7-BFE25C007D80
DocuSign Envelope ID: 4CACFE1F-B052-4C80-91D7-BFE25C007D80




             5/16/2020




                                                             05/18/2020
DocuSign Envelope ID: 4CACFE1F-B052-4C80-91D7-BFE25C007D80
DocuSign Envelope ID: 4CACFE1F-B052-4C80-91D7-BFE25C007D80
DocuSign Envelope ID: 4CACFE1F-B052-4C80-91D7-BFE25C007D80
DocuSign Envelope ID: 4CACFE1F-B052-4C80-91D7-BFE25C007D80
DocuSign Envelope ID: 4CACFE1F-B052-4C80-91D7-BFE25C007D80
